United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2586
                                    ___________

Joseph R. Ferri,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
The Gallup Organization,                 *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: March 8, 2004
                                 Filed: March 26, 2004
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Joseph R. Ferri (Ferri) appeals following the district court’s1 adverse grant of
summary judgment in his action claiming age discrimination. After careful de novo
review of the record, see Schiltz v. Burlington N. R.R., 115 F.3d 1407, 1411 (8th Cir.
1997), we discern no prejudicial error in the court’s grant of summary judgment, and
we affirm. Further, we find no abuse of discretion in the district court’s denial of
Ferri’s motion to amend his complaint, see Hannah v. City of Overland, Mo., 795
F.2d 1385, 1392-93 (8th Cir. 1986) (standard of review), or in the court’s discovery

      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
rulings, see Roberts v. Shawnee Mission Ford, Inc., 352 F.3d 358, 360 (8th Cir. 2003)
(standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-